Citation Nr: 0501266	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to January 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
left ear hearing loss disability and assigned a 
noncompensable evaluation.  

In the November 2002 rating decision, the RO also denied 
entitlement to a 10 percent evaluation based upon multiple 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 (Whenever a veteran is suffering from two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, the RO is authorized to apply a 10 percent 
rating even though none of the disabilities may be of 
compensable degree).  The veteran filed a notice of 
disagreement for that issue as well; however, in a May 2003 
decision, a Decision Review Officer granted a 10 percent 
evaluation under the provisions of 38 C.F.R. § 3.324.  
Therefore, this issue is no longer on appeal.  

The veteran had requested a hearing before the Board.  In 
December 2003, the veteran was notified that a hearing had 
been scheduled for him in January 2004 and was informed of 
the time and location of the hearing.  In January 2004, the 
RO issued a reminder to the veteran of the January 2004 
scheduled hearing.  The record reflects that the veteran did 
not appear for the hearing.  Accordingly, the Board finds no 
hearing request pending at this time.


FINDING OF FACT

Left ear hearing loss disability is manifested by an average 
pure tone threshold of decibels with discrimination ability 
of 84 percent.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the Board notes that the veteran's claim 
for a compensable evaluation for service-connected left ear 
hearing loss disability is a "downstream issue" from the 
veteran's application to reopen the claim for service 
connection for hearing loss.  For example, the veteran filed 
an application to reopen the claim for service connection for 
bilateral hearing loss in June 2002.  The RO issued a VCAA 
letter in September 2002 informing the veteran both of the 
evidence necessary to reopen the claim for service connection 
for bilateral hearing loss and the evidence necessary to 
establish a claim for service connection.  In the November 
2002 rating decision, the RO granted service connection for 
left ear hearing loss disability and assigned a 
noncompensable evaluation.  The veteran has appealed the 
noncompensable evaluation assigned.  This is considered a 
"downstream" issue as the veteran has raised a new issue 
(higher evaluation), following the grant of the benefit 
sought.  In this type of circumstance, if the claimant has 
received a VCAA letter for the underlying claim, here, 
essentially a claim for service connection, and the veteran 
raises a new issue (i.e., downstream issue) following the 
issuance of the rating decision, here, a claim for a higher 
rating, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  

Therefore, the RO notified the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim for a higher evaluation in the May 2003 statement of 
the case.  The RO informed the veteran that evaluations for 
hearing loss are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered and that based upon the results of his 
audiological evaluations, he warranted no more than a 
noncompensable evaluation.  The September 2002 VCAA letter 
also notified the veteran that VA would obtain all relevant 
evidence in support of his claim.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The statement of the case and the supplemental statements of 
the case also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement under the applicable laws and regulations based 
on the evidence provided.  The duty to notify the veteran has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested and 
obtained the veteran's complete service medical records at 
that time he filed a claim for compensation in 1985.  In 
connection with the current appeal, VA has obtained VA 
treatment records and provided the veteran with a VA 
examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Decision

The veteran claims that his left ear hearing loss disability 
warrants at least a compensable evaluation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, which 
is the case here, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for left ear hearing 
loss disability.  May 2002 and October 2002 VA audiological 
evaluations showed the exact same results.  The left ear had 
96 percent speech discrimination.  Decibel (dB) loss at the 
pure tone threshold of 1000 Hertz (Hz) was 20, with a 45 dB 
loss at 2000 Hz, a 65 dB loss at 3000 Hz, and a 70 dB loss at 
4000 Hz.  The average decibel loss is 50 in the left ear.  
From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the left ear.  This is determined by intersecting the 
percent of speech discrimination row with the pure tone 
threshold average column.  Because the right ear is not 
service connected, a roman numeral I is used in Table VII of 
38 C.F.R. § 4.85.  Neither ear is considered the "poorer 
ear" under 38 C.F.R. § 4.85's Table VII.  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I, the better ear, with column I.  Thus, an 
evaluation in excess of 0 percent is not warranted based upon 
the May 2002 and October 2002 audiological evaluations.  

The Board notes that the Decision Review Officer granted a 
10 percent evaluation based upon the application of 38 C.F.R. 
§ 3.324.  If a compensable evaluation for the service-
connected left ear hearing loss disability was granted, the 
10 percent evaluation under the provisions of 38 C.F.R. 
§ 3.324 would no longer be allowed.  See 38 C.F.R. § 3.324 
(10 percent evaluation cannot be combined with any other 
rating). 

The Board reiterates that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  Therefore, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for left ear hearing loss disability, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An initial compensable evaluation for left ear hearing loss 
disability is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


